Citation Nr: 1609167	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Individual under 38 C.F.R. § 14.630 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefit currently sought on appeal.  


FINDING OF FACT

The preponderance of the competent and credible medical and other evidence of record is against a finding that the Veteran developed tinnitus as a result of his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A November 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained and considered.  On his May 2012 claim, he stated that he did not receive treatment for this condition.  The Veteran has not identified any additional outstanding treatment records specifically related to the claim that VA should seek to obtain on his behalf.  

The Veteran requested that VA obtain his service personnel records.  He contends that he "was in constant contact and exposure to plane's loud engine noise" and he believes that his personnel records would support his contention of acoustic trauma in service.  See January 2013 lay statement and March 2013 notice of disagreement.  The Veteran's personnel records are not currently associated with the claims file; however, the Board does not find that a remand for such records is warranted.  His DD Form 214 states that the Veteran's military occupational specialty was that of an administrative specialist.  The Veteran's service treatment records, which are associated with the claims file, do not reveal reports of acoustic trauma or ringing of the ears.  Moreover, as discussed in detail below, the Veteran has provided inconsistent statements regarding the date of onset of his tinnitus.  Thus, the Board does not find that a remand to obtain the Veteran's personnel records is required in the instant case as the Veteran's military occupational specialist is not known for high exposure to acoustic trauma, the service treatment records do not reveal acoustic trauma or reports of ringing of the ears, and the Veteran has provided inconsistent statements during the course of the appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   

The Veteran was afforded a VA examination in February 2013 for his service connection claim.  The VA examiner reviewed the claims file, to include the service treatment records, and considered the Veteran's lay statements.  After conducting an appropriate evaluation of the Veteran, the examiner opined as to whether the Veteran's tinnitus is related to service.  The VA examination report is adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported his conclusion with a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  



Service Connection Claim 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. §5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he has tinnitus that is related to alleged in-service noise exposure.  As tinnitus is a condition capable of lay observation, the presence of the disorder is not a medical determination.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the determinative inquiry is whether the Veteran's tinnitus had its onset in service or is otherwise related to service.    

The Veteran's service treatment records are negative for tinnitus.  Although the Veteran had a history of ear infections in service, he did not report symptoms of tinnitus.  September 1966 and August 1967 examination reports note a normal ear evaluation.  A history of bilateral otitis externa was noted but tinnitus or ringing of the ears was not reported.  

The Veteran was afforded a VA examination in February 2013.  The Veteran did not provide a specific date of onset regarding the tinnitus but stated that he noticed tinnitus after an explosion "when he was not wearing his issued hearing protective devices."  The examiner opined that tinnitus was less likely than not related to service since the Veteran's hearing loss was not found to be related to service.  Moreover, the examiner reviewed the service treatment records and found it significant that the record was silent for complaints of acoustic trauma or tinnitus.  The Board finds this medical opinion that tinnitus is less likely than not related to service to be probative since the examiner considered the Veteran's lay statement that his tinnitus began after an explosion, reviewed the medical evidence including the service treatment records, and provided a rationale to support the medical conclusion.     

In the Veteran's May 2012 service connection claim, he reported that his tinnitus began in January 1990, which the Board notes is more than twenty years after separation from service.  During the VA examination, he stated that the tinnitus began after an explosion.  On his November 2013 VA Form 9, the Veteran stated that he has experienced tinnitus since service.  Although the Veteran is competent to identify when his tinnitus symptoms began, the Board cannot find the Veteran credible as to the date of onset due to his inconsistent statements.  See Caluza, 7 Vet. App. at 511(the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  Thus, the Board has considered whether the Veteran's tinnitus has existed since service; however any assertion that the Veteran had tinnitus since service is not credible.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board acknowledges that the Veteran identified literature regarding a relationship between tinnitus and military service.  See March 2013 notice of disagreement.  However, "in general, information contained within a treatise is too abstract to prove the nexus element of a service-connection claim."  Sacks v. West, 11 Vet. App. 314, 316 (1998).  Here, this medical literature is not specific to this Veteran's history.  As such, the Board cannot find that evidence more probative than the medical evidence of record.  

In light of the probative examination report that stated that tinnitus is less likely than not related to service, the contemporaneous medical evidence that did not include complaints of or treatment for tinnitus, and inconsistent statements regarding the date of onset, the Board cannot find that service connection for tinnitus is warranted in the instant case.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


